Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ryan Loveless (reg. no. 51,970) on August 22, 2022.
Claims 21, 29, 30 and 38 have been amended as follows:
21. (Currently Amended) A method for coordinating an activity or task, the method comprising:
obtaining a unique identifier for one or more messages, the unique identifier correlated with an
activity or task;
sending a first electronic message containing the unique identifier, the first electronic message
sent through one or more messaging modalities of communication to recipients on a list;
receiving, through at least a first recipient on the list, a first response electronic message through  
one of the messaging modalities of communications through which the first electronic message was sent,
the first response electronic message containing the unique identifier and first response data concerning
the activity or task;
correlating the first response data from the first response electronic message with the unique
identifier and sending a second electronic message containing the first response data and the 
unique identifier to the recipients on the list as a reply or update concerning the activity or task;
receiving, through at least a second recipient on the list, a second response electronic message 
through one of the messaging modalities of communications through which the second electronic 
message was sent, the second response electronic message containing the unique identifier and second 
response data concerning the activity or task;
correlating the second response data from the second response electronic message with the 
unique identifier and sending a third electronic message containing the second response data and 
the unique identifier to the recipients on the list as a reply or update concerning the activity or task; and
repeating the receiving of additional response messages, correlating the additional response 
messages, and sending of additional messages with the unique identifier as replies or updates to allow 
the recipients on the list to both receive and communicate further updates on the activity or task using 
only the messaging modalities of communication.

29. (Currently Amended) The method of claim 21, wherein the first response electronic 
message containing the first response data and another response electronic message 
containing additional 
electronic message, and 
the second 
contains the unique identifier and the first response data and the additional 
response data. 

30. (Currently Amended) Non-transitory computer-readable media storing logic such that when 
executed by a processor is configured to:
obtain a unique identifier for one or more messages, the unique identifier correlated with an 
activity or task;
send a first electronic message containing the unique identifier, the first electronic message sent
through one or more messaging modalities of communication to recipients on a list;
receive, through at least a first recipient on the list, a first response electronic message through 
one of the messaging modalities of communications through which the first electronic message was sent, 
the first response electronic message containing the unique identifier and first response data concerning
the activity or task;
correlate the first response data from the first response electronic message with the unique 
identifier and sending a second electronic message containing the first response data and the 
unique identifier to the recipients on the list as a reply or update concerning the activity or task;
receive, through at least a second recipient on the list, a second response electronic message 
through one of the messaging modalities of communications through which the second electronic 
message was sent, the second response electronic message containing the unique identifier and second 
response data concerning the activity or task;
correlate the second response data from the second response electronic message with the unique 
identifier and sending a third electronic message containing the second response data and the unique 
identifier to the recipients on the list as a reply or update concerning the activity or task; and
repeating the receiving of additional response messages, correlating the additional response 
messages, and sending of additional messages with the unique identifier as replies or updates to allow 
the recipients on the list to both receive and communicate further updates on the activity or task using 
only the messaging modalities of communication.

38. (Currently Amended) The non-transitory computer-readable media of claim 30, wherein 
the first response electronic message containing the first response data and another 
response electronic message containing additional response data are both received 
prior to sending the second electronic message, and 
the second 
the unique identifier and the first response data and the additional response data. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments on pages 1-8 of the Applicant Interview Agenda dated on 7/25/22 were persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454